Citation Nr: 0914897	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than October 24, 
2003, for the grant of a 30 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 
and from September 1969 to August 1973.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2004 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  The case 
was remanded by the Board for additional development in March 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement from the Veteran dated in November 2008, he 
requested a hearing at the RO before a Decision Review 
Officer.  He also filed a VA Form 9 at the same time 
requesting a hearing at the RO before a Veterans Law Judge.  
This VA Form 9 represents a timely appeal with respect to the 
issue of entitlement to an earlier effective date than 
October 24, 2003, for the grant of a 30 percent rating for 
PTSD that was addressed in a statement of the case issued to 
the Veteran in October 2008 pursuant to Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) as requested in the March 2008 
remand. As such, this issue is now properly before the Board 
and has been listed accordingly on the first page of this 
decision.  

Correspondence from the Veteran's representative added to the 
claims file following the statements referenced above dated 
in November 2008 and March 2009 do not refer to the 
outstanding request from the Veteran for a hearing.  Thus, as 
the record does not reveal that the Veteran has revoked his 
requests for a hearing, the case must be REMANDED for the 
following action:

After clarifying from the Veteran the 
type of hearing he desires, the RO should 
schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO or a 
Decision Review Officer, depending on the 
response for clarification received from 
the Veteran.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

